IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,204


EX PARTE JUAN BALDIZON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



 The opinion was Per Curiam.


O P I N I O N



	This is an application for a writ of habeas corpus which was transmitted to this
Court by the clerk of the trial court pursuant to the provisions of Texas Code of Criminal
Procedure, Article 11.07. Ex parte Young, 418 S.W.2d 824, 824 (Tex. Crim. App. 1967). 
Applicant pled nolo contendere and was convicted of robbery. Applicant's punishment
was assessed at imprisonment for twelve years and a fine in the amount of $1,200. 
Applicant did not appeal this conviction.
 Applicant contends that his plea was unknowing and involuntary because counsel
misled him into believing that he would receive community supervision if he pled guilty
or no contest.  
 After a thorough review of the record, including an affidavit from Applicant's trial
attorney, and the trial court's findings and recommendation to grant relief, we find that
Applicant's plea was involuntary due to the ineffective assistance of his trial counsel.  As
such, Applicant is entitled to habeas corpus relief.  The judgment and sentence in cause
number 2003CR5938W from the 227th Judicial District Court of Bexar County, Texas, is
vacated. Applicant is remanded to the custody of the Sheriff of Bexar County to answer to
the indictment. 
	A copy of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions Division.

DO NOT PUBLISH
DELIVERED: June 22, 2005